Citation Nr: 0103496	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  96-20 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for low back 
condition, evaluated as 10 percent disabling prior to 
November 3, 1994.

2.  Entitlement to an increased rating for low back 
condition, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for left hip 
trochanter bursitis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from February 1982 to July 
1992.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1994 rating decision, in 
which the Atlanta, Georgia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) granted an increased 
rating from noncompensable to 10 percent for the appellant's 
service connected disability (described as a back and left 
hip condition).  In August 1995, the RO increased the 
disability rating to a 20 percent evaluation.  The Board 
remanded this case in May 1999 for further development, to 
include medical opinion as to the specific diagnosis of left 
hip disability.  In April 2000, the RO assigned separate 
ratings for lumbosacral spine disability and left hip 
trochanter bursitis.  In this regard, the lumbosacral spine 
disability evaluation was continued as 10 percent disabling 
since June 10, 1993 and increased to 20 percent disabling 
beginning on November 3, 1994.  The left hip disability was 
evaluated as 10 percent disabling effective to June 10, 1993.  
The Board is of the opinion that the appellant has placed on 
appeal the issues of the proper disability rating for her 
lower back condition as well as her separate left hip 
disability.  As such, the Board has rephrased the issues 
listed on the title page to better reflect the claims on 
appeal.

The Board notes that, in a decision dated in September 2000, 
the RO denied a claim for service connection for hysterectomy 
as not well grounded.  In September 2000, the "Veterans 
Claims Assistance Act of 2000" was enacted into law which, 
among its provisions, provides for readjudication of all 
claims denied as not well grounded which became final 
beginning on July 14, 1999.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096.  This claim 
is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Prior to November 3, 1994, the appellant's low back 
condition was productive of moderate functional impairment.

2.  The appellant's low back condition is currently 
manifested by no more than moderate functional impairment.

3.  The appellant's left hip trochanter bursitis has been 
manifested primarily by left hip pain and probable bursitis 
with abduction limited to 45 degrees and flexion limited to 
120 degrees, but absent malunion or nonunion of the femur, 
ankylosis, false joint or incapacitating episodes of 
bursitis.


CONCLUSIONS OF LAW

1.  The appellant's low back condition was 20 percent 
disabling prior to November 3, 1994.  38 U.S.C.A. §§ 1155 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§3, 4, 114 Stat. 2096, 2097-2099 (to be 
codified at 38 U.S.C.A. §§ 5103A and 5107); 38 C.F.R. §§ 
3.321(b), 4.40, 4.45, 4.59 Part 4; Diagnostic Code 5295 
(2000).

2.  The appellant's current low back condition is no more 
than 20 percent disabling.  38 U.S.C.A. §§ 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§3, 4, 114 Stat. 2096, 2097-2099 (to be codified at 
38 U.S.C.A. §§ 5103A and 5107); 38 C.F.R. §§ 4.40, 4.45, 4.59 
Part 4; Diagnostic Code 5295 (2000).

3.  The appellant's left hip trochanter bursitis is no more 
than 10 percent disabling.  38 U.S.C.A. §§ 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§3, 4, 114 Stat. 2096, 2097-2099 (to be codified at 
38 U.S.C.A. §§ 5103A and 5107); 38 C.F.R. §§ 4.40, 4.45, 4.59 
Part 4; Diagnostic Code 5019 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual summary

The appellant contends that symptomatology associated with 
her service connected lumbosacral spine and left hip 
disabilities warrant evaluations in excess of the currently 
assigned disability ratings.  She complains of symptoms which 
include chronic low back pain, radicular pain, muscle spasm, 
painful motion, absent left ankle jerk, lumbosacral spine 
tenderness and left hip pain.  Her symptoms are exacerbated 
by prolonged activity, require periods of bed rest and 
interfere with her gainful employment.  Her treatment 
modalities include a back brace, narcotics, muscle relaxants, 
topical rubs, physical therapy and use of a transcutaneous 
electrical nerve stimulation (TENS) unit.

The appellant has been recently examined and her medical 
records have been obtained.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).  All relevant facts on this issue 
have been properly developed, she has been advised as to the 
types of evidence needed to substantiate her claim, and the 
duty to assist has been met.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3, 114 Stat. 2096, 2097-2098 
(to be codified at 38 U.S.C.A. § 5103A).  See also VBA Fast 
Letter 01-02 (January 9, 2000).  The Board will consider all 
the evidence of record, but notes that the most probative 
evidence of the degree of impairment consists of records 
generated in proximity to and since the claim on appeal.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

In pertinent part, the appellant's service medical records 
reflect her October 1987 complaint of sudden onset of back 
pain, with radicular pain down both legs to the feet, 
following a bending injury.  Her physical findings included 
an increased posterior superior iliac spine due to an 
apparent longer left leg, generalized tenderness at LS-L1 
bilaterally and hamstring tightness left greater than right.  
She was given an assessment of mechanical low back pain.  Her 
subsequent treatment records are significant for continued 
complaint of low back pain and left hip pain with positive 
findings for decreased range of motion, decreased lumbar 
lordosis and paravertebral spasm.

In a rating decision dated in September 1992, the RO granted 
service connection for back and left hip condition, and 
assigned an initial noncompensable disability evaluation.

Thereafter, clinical records from Fort Benning, Georgia 
reflect the appellant's treatment for left hip and lower back 
pain beginning on June 10, 1993.  She reported sharp pain in 
the lumbosacral spine with dull radiating pain into the left 
thigh and foot.  She also noted some numbness in the lateral 
aspect of the left thigh and calf.  Her findings included 
decreased sensation in the left foot, decreased strength to 
heel and toe walk, positive Fabere's, decreased range of 
motion and tenderness of the lumbar spine, and pain on side 
bending.  Her reflexes were difficult to elicit at the knees 
and ankles bilaterally.  An electromyography (EMG) and nerve 
conduction study (NCS) was negative for radiculopathy or 
other peripheral neuropathy in the lower left extremity.  She 
was prescribed a TENS unit with some reported relief of 
symptoms due to therapy and exercise.  In a rating decision 
dated in September 1994, the RO assigned a 10 percent rating 
for back and left hip condition effective to June 10, 1993, 
and this appeal ensues from that decision.

Thereafter, the appellant's VA clinical records show her 
treatment for lower back and left hip pain beginning on 
November 3, 1994.  Her physical findings included paraspinal 
muscle spasm, decreased range of motion on flexion and 
extension, and tenderness at the sacroiliac joint and lower 
lumbar area.  Her spine x-ray revealed L3 spasms, but was 
otherwise unremarkable.  Her pelvis x-ray was also 
unremarkable.  She was prescribed an elastic abdominal brace, 
physical therapy, and a right shoe lift to compensate for a 3/4 
inch shortening of her left leg.  In March 1995, an examiner 
noted a finding of spurs by x-ray examination.  Her 
subsequent statements of record revealed complaint that her 
lower back and left hip disability was interfering with her 
ability to obtain gainful employment commensurate with her 
education and skill level.  Her symptoms included pain 
radiating into her left leg with muscle spasms, and she was 
only capable of lifting ten pounds.  In a rating decision 
dated in August 1995, the RO assigned a 20 percent rating for 
her back and left hip condition effective to November 3, 
1994.

On VA hip examination, dated in September 1995, the appellant 
primarily complained of constant back pain with numbness and 
pain radiating to the left hip, leg and foot.  She reported 
previous positive EMG results, wore a TENS unit, and had been 
prescribed narcotics, muscle relaxants and topical rubs.  She 
could no longer run, bend, stoop, move furniture, mow grass 
or garden.  Her diagnosis was of no specific hip injury, but 
referred pain from disc injury.  Her spine examination 
revealed objective pain in all motions with 45 degrees of 
forward flexion, 18 degrees of backward extension, 13 degrees 
of left lateral flexion, 21 degrees of right lateral flexion, 
22 degrees of left rotation, and 20 degrees of right 
rotation.  She had positive straight leg raising test at 25 
degrees bilaterally with an absent ankle jerk.  She was given 
a diagnosis of herniated nuclear pulposus at L4-5 with left 
radiculopathy.  Her clinical records from Fort Benning, 
Georgia next reveal her treatment with Robaxin, Feldene and 
bedrest due to symptoms of muscle spasms, bilateral pain 
radiation into the buttocks and bilateral tenderness.  In 
April 1997, she reported using 40 hours of sick leave for the 
past year due to progressively worsening severe muscle 
spasms.

On VA spine examination, dated in May 1997, the appellant 
described symptoms of continuous low back pain with periods 
of acute low back pain attacks.  Her pain radiated to the 
lower extremity, and was aggravated by coughing.  She had 
difficulty with prolonged walking and sitting and was unable 
to run.  On physical examination, she walked independently 
but had a mild limp to the right.  She was unable to heel or 
toe walk due to pain.  Her right lower extremity was 1/2 inch 
shorter than the left.  There was moderate tenderness over 
the lower paraspinals bilaterally, and decreased left ankle 
jerk.  She was capable of 35 degrees of forward flexion, 20 
degrees of backward extension, 20 degrees of left lateral 
flexion, 18 degrees of right lateral flexion, 20 degrees of 
left rotation, and 18 degrees of right rotation with 
objective evidence of pain.  An EMG revealed abnormal 
interference patterns of her left lower extremity muscles and 
a questionable impression of left L5- S1 radiculopathy.  
However, a CT scan was negative for disc herniation, disc 
bulging or abnormal foramina.  The facet joints and posterior 
elements were unremarkable.  She was given a diagnosis of low 
back pain with left L5- S1 radiculopathy.

A May 1997 joints examination also revealed a mild limp to 
the right on walking.  There was no tenderness of the left 
greater trochanter or swelling.  Her right lower extremity 
was shorter than the left.  She had left hip flexion limited 
to 100 degrees, extension to 15 degrees, abduction to 30 
degrees and adduction to 35 degrees due to pain.  An x- ray 
examination of the left hip and lumbosacral spine was 
unremarkable.  She was given a diagnosis of arthralgia of the 
left hip, and an assessment that the left hip pain was not 
due to herniated nucleus pulposus (HNP).

In July 1998, the appellant's clinical records from Fort 
Benning, Georgia noted symptoms of paresthesia/hypesthesia of 
the left leg, left sided lumbosacral pain, decreased bowel 
and bladder changes, sciatic symptoms of the left leg, muscle 
spasm, tenderness, positive straight leg raising bilaterally 
and limited range of motion bilaterally.  She was given a 
diagnosis of moderately severe mechanical low back pain, rule 
out (R/O) HNP, with significant spasm component.  She was 
prescribed Robaxin, Naproxen, Valium and 2 weeks of bed rest.  
In August 1998, she requested that her employer advance her 
51 hours of sick leave due to her back.

In October 1999, the appellant underwent VA spine and joints 
examinations with benefit of review of her claims folder.  
She primarily complained of back pain which was exacerbated 
by prolonged activities such as sitting, driving and standing 
in one place.  She was able to sit, stand, walk and use 
stairs.  She sometimes felt minimal to mild numbness going 
outside her thigh towards the outer aspect of her left foot.  
During exacerbations, her job interference was mild to more 
than moderate depending on pain.  Alleviating factors 
included Robaxin, Feldene, and occasional use of a corset- 
type low back brace.  Her general examination revealed a 
normal gait pattern without limping or listing.  Her leg 
lengths were symmetrical on measurement when her pelvis was 
level.  In this respect, the examiner noted that her medical 
records did not describe her shortened left leg as a true 
shortening but, rather, mentioned her leg lengths as equal 
with proper techniques.  The examiner took three separate leg 
measurements from the anterior superior iliac spine to the 
tip of the medial malleolus after making sure the pelvis was 
level.  Her calf circumferences were also equal.  Her 
strength was 5/5 in all musculature in all the joint levels.

The appellant's spine examination revealed mild left- sided 
paraspinal tightness, but no spasms.  Her sacroiliac spine, 
costophrenic angles, trochanter area, sciatic nerve sites, 
anterior superior iliac spine, supra inferior areas and 
soleus areas were not tender.  There was no scoliosis or 
kyphosis.  Her gluteus, medius, and maximus function was 
normal.  She was capable of 75 degrees of forward extension, 
20 degrees of extension, 25 degrees of lateral bending, and 
35 degrees of rotation.  However, movements of the spine in 
any direction, especially forward rotation and extension, did 
cause mild tightness in the low back more towards the left 
side.  Her straight leg testing was negative bilaterally.  
Her lower extremities revealed normal reflexes except for 
mildly sluggish left ankle jerk.  Ankle clonus was absent.  
Babinski's plantar and dorsalis pedis were palpable.  There 
was no evidence of localized or diffuse weakness in the 
distributions of L4-L5-S1.  Her most recent magnetic 
resonance imaging (MRI) scan was reported as normal.

The appellant's left hip examination showed range of motion 
within normal limits with flexion possible to 120 degrees, 
extension to 20 degrees, abduction to 45 degrees, adduction 
to 25 degrees, external rotation to 60 degrees and internal 
rotation to 40 degrees.  There was no subluxation or 
dislocation.  The supra, anterior and posterior trochanter 
areas, as well as the sacroiliac area, were very carefully 
palpated, but there did not appear to be any localized 
tenderness.  All the muscles revealed normal strength.  There 
was no edema, joint swelling or compartment syndrome.  Her 
most recent x- ray examination of the left hip was reported 
as normal.

Based upon the above, the examiner noted that the appellant 
manifested chronic left hip pain due to arthralgia and 
probable trochanteric bursitis.  Her symptoms, from which she 
only obtained moderate intermittent relief, could interfere 
with her job status during flare- ups.  However, there was no 
deformity, excess fatigability, incoordination or weakened 
movement.  Clinically, her left hip arthralgia was more of a 
myofascial type and related to the same traumatic type of 
condition which caused the left low back pain.  It was also 
noted that any L5 radiculopathy changes with pain symptoms 
could cause hip pain also.  Her low back disability was 
diagnosed as chronic recurrent low back pain and myofascial 
syndrome.  It was noted that electrodiagnostic testing in 
1997 revealed questionable L5- S1 radiculitis.  Her 
functional impairment was moderate to moderately significant 
depending on pain.

In a rating decision dated in April 2000, the RO assigned 
separate ratings for lumbosacral spine disability and left 
hip trochanter bursitis.  The lumbosacral spine disability 
was continued as 10 percent disabling since June 10, 1993 and 
increased to 20 percent disabling beginning on November 3, 
1994.  The left hip disability was evaluated as 10 percent 
disabling effective to June 10, 1993.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (2000).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  A rating specialist must 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture to accurately represent the elements of 
disability present.  38 C.F.R. § 4.2 (2000).  As such, the 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).

The Board must determine whether the weight of the evidence 
supports the appellant's claim(s) or is in relative 
equipoise, with her prevailing in either event.  However, if 
the weight of the evidence is against her claim(s), the 
claim(s) must be denied.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-2099 (to 
be codified at 38 U.S.C.A. § 5107); 38 C.F.R. § 4.3 (2000); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

II.  Increased rating - lower back

The severity of a low back disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2000).  In this case, the RO has assigned a 10 percent 
disability evaluation since June 10, 1993 and 20 percent 
disability evaluation from and after November 3, 1994.  The 
RO assigned the 10 percent rating under Diagnostic Code 5295, 
which contemplates a lumbosacral strain with characteristic 
pain on motion.  The RO assigned the 20 percent disability 
rating under Diagnostic Code 5295, which contemplates 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 20 percent rating is also reflective of 
a lumbar spine disability manifested by moderate limitation 
of motion of the lumbar spine (Diagnostic Code 5292) and 
moderate recurring attacks of intervertebral disc syndrome 
(Diagnostic Code 5293).

A 40 percent disability rating would be warranted for 
favorable lumbar ankylosis (Diagnostic Code 5289), severe 
limitation of motion of the lumbar spine (Diagnostic Code 
5292), severe recurring attacks of intervertebral disc 
syndrome with intermittent relief (Diagnostic Code 5293) and 
severe lumbosacral strain (Diagnostic Code 5295).

A 50 percent disability rating is warranted for unfavorable 
ankylosis of the lumbar spine (Diagnostic Code 5289).  A 60 
percent disability is warranted for residuals of a vertebral 
fracture without cord involvement (Diagnostic Code 5285), 
complete bony fixation of the spine with favorable angle 
(Diagnostic Code 5286) and pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief (Diagnostic Code 5293).

In evaluating service connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2000).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45 
(1999), which include pain, more motion than normal, less 
motion than normal, incoordination, weakness, and 
fatigability.  These regulations, and the prohibition against 
pyramiding in 38 C.F.R. § 4.14, do not forbid consideration 
of a higher rating based on a greater limitation of motion 
due to pain on use, including flare-ups.  DeLuca v. Brown, 8 
Vet. App. 202, 206-08 (1995).  In other words, when rated for 
limitation of motion, a higher rating may be assigned if 
there is additional limitation of motion from pain or limited 
motion on repeated use of the joint.  A finding of functional 
loss due to pain must be "supported by adequate pathology 
and evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40 (2000).  

The appellant's claim for an increased rating for her back 
disability was received by the RO on August 3, 1993.  In 
support of her claim, she submitted her clinical records from 
Fort Benning, Georgia that reflected treatment for left hip 
and lower back pain beginning on June 10, 1993.  At that 
time, her complaints included low back pain and left lower 
extremity radicular pain.  Her physical findings were 
positive for lumbosacral spine tenderness with decreased 
range of motion as well as decreased strength and sensation 
in the left lower extremity.  She was prescribed a TENS unit.  
Based upon these records, the RO assigned a 10 percent 
disability evaluation.  Unfortunately, as the RO elected to 
evaluate this disability based upon the evidence of record, 
there is inadequate information to determine the appellant's 
functional impairment at that time.

As noted above, while there is documented evidence of pain, 
decreased range of motion, complaint of constant pain and the 
need for treatment during this initial time frame, the 
records do not reflect her actual range of motion or the 
functional equivalent of limited motion.  What is established 
is that VA clinical records in November 1994 show continued 
treatment for her previously reported symptoms with a finding 
of muscle spasms, and that the RO increased the disability 
evaluation to 20 percent based upon this "new" finding.  
However, her previous records reflect findings of 
paravertebral muscle spasm.  An adequate examination was not 
obtained until September 1995.  Based on these facts, the 
Board is unconvinced that the appellant became worse on the 
day she reported for VA treatment for her continuing back 
symptoms in 1994, particularly in light of the recorded lay 
and medical history prior to that time.  Therefore, a uniform 
rating shall be applied during the appeal period.

After a careful review of the medical evidence and lay 
statements of record, the Board finds that the evidence 
supports a 20 percent evaluation for the entire appeal 
period, but no more.  Since the filing of this appeal, the 
record reflects the appellant's reported history of pain, 
pain on motion, increased pain on use and left lower 
extremity radicular pain.  She has been treated with 
narcotics, muscle relaxants, a back brace, a TENS unit and 
topical rubs.  Her range of motion has been recorded as 
between 35-75 degrees of forward flexion, 18-20 degrees of 
backward extension, 13-25 degrees of left lateral flexion, 
18-25 degrees of right lateral flexion, 20-25 degrees of left 
rotation, and 18-35 degrees of right rotation.  Her physical 
examinations also reveal findings of muscle spasm, positive 
straight leg raising, diminished left ankle jerk and 
questionable L5-S1 radiculopathy.  In 1999, a VA examiner 
offered opinion that her low back disability resulted in 
functional impairment which was between moderate to 
moderately significant in degree.  In short, these records 
reflect a low back condition which has been manifested by 
moderate functional impairment throughout the entire appeal 
period.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 
and 5295 (2000).

However, a higher evaluation under Diagnostic Codes 5292, 
5293 or 5295 is not warranted in this case.  The VA examiner 
in 1999 opined that the appellant's low back disability 
resulted in functional impairment which was between moderate 
to moderately significant in degree.  Her left ankle jerk has 
been diminished, but present.  Her diagnostic testing is 
questionable for L5-S1 radiculopathy, and she obtains 
moderate relief from her symptoms.  Furthermore, there is no 
evidence of Goldwaite's sign, osteo-arthritic changes or 
abnormality of joint space.  Additionally, as there is no 
evidence of ankylosis, vertebral fracture or complete bony 
fixation of the lumbar spine, an increased rating under 
Diagnostic Codes 5285, 5286 and 5289 is not for 
consideration.

As noted above, an increased evaluation may be based on 
either actual limitation of motion or the functional 
equivalent of limitation of motion due to less or more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See 38 C.F.R. §§ 4.40. 
4.45 (2000); DeLuca, 8 Vet. App. 202 (1995).  The VA examiner 
in 1999 indicated opinion that her functional impairment was 
between moderate and moderately significant in degree during 
flare-ups or exacerbations.  Thus, her symptoms of pain, 
weakness, incoordination and excess fatigability do not 
approximate the criteria for an evaluation in excess of 20 
percent based on functional loss.  See 38 C.F.R. §§ 4.40, 
4.45 (2000).  Additionally, she is already above the minimum 
evaluation for the lumbar spine.  See 38 C.F.R. § 4.59 
(2000).  Overall, her functional impairment is indicative of 
no more than moderate functional impairment due to pain or 
any other factor and, thus, no more than a 20 percent 
evaluation is warranted. 

In so deciding, the Board notes that the appellant is 
competent to describe her symptoms.  In fact, the Board has 
relied to a significant degree upon her reported symptoms to 
supplement the inadequacy of the medical evidence of record 
prior to 1994.  See Bruce v. West, 11 Vet.App. 405 (1998) 
(lay testimony of symptomatology may be regarded as 
supplementing VA examination).  She alleges that her 
disability warrants an even higher rating, but the medical 
findings do not support this contention.  The Board attaches 
the greatest probative weight to the clinical findings of the 
skilled, unbiased professionals who have been trained at 
evaluating and diagnosing her condition.  Taking all the 
evidence into consideration, the Board finds that the 
evidence of record preponderates against a rating in excess 
of 20 percent for her low back condition.  Accordingly, there 
is no doubt to be resolved in her favor.  38 C.F.R. § 4.3 
(2000).



III.  Increased rating - left hip

The severity of a hip disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2000) (Schedule).  The appellant's current 10 percent rating 
under Diagnostic Code 5019 contemplates bursitis with 
objective evidence of limitation of motion by swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5019 (2000); 
Hicks v. West, 8 Vet.App. 417, 420 (1995).

A 20 percent rating would be warranted for impairment of the 
thigh with loss of abduction beyond 10 degrees (Diagnostic 
Code 5253), malunion of the femur with moderate knee or hip 
disability (Diagnostic Code 5255) or x- ray confirmed 
bursitis involving two or more major joints or 2 or more 
minor joint groups with occasional incapacitating episodes 
(Diagnostic Code 5019).  A 30 percent rating would be 
warranted for hip disability manifested by flexion of the 
thigh limited to 20 degrees (Diagnostic Code 5252) and 
impairment of the femur by malunion with marked hip or knee 
disability (Diagnostic Code 5255).  A 60 percent rating is 
warranted for ankylosis of the hip (Diagnostic Code 5250), 
impairment of the surgical neck of the femur with false joint 
(Diagnostic Code 5255) or impairment of the shaft or 
anatomical neck of the femur with nonunion (Diagnostic Code 
5255).  Full range of motion of the hip is measured from 0 
degrees to 125 degrees in flexion and 0 degrees to 45 degrees 
in abduction.  38 C.F.R. § 4.71, Plate II (2000).  

As noted above, the Board must also consider the impact of 
pain on movement and functional disability due to pain in 
determining ratings for musculoskeletal disabilities.  
38 C.F.R. §§ 4.40, 4.45 and 4.59 (2000); DeLuca, 8 Vet.App. 
202 (1995).  The symptoms enunciated in 38 C.F.R. § 4.45, 
which includes pain on movement and swelling and recognizes 
the hip as a major joint for purposes of rating disability 
from arthritis, overlaps the symptoms recognized in 
Diagnostic Code 5003.  The symptoms enunciated in 38 C.F.R. 
§ 4.59, which include painful motion due to arthritis, also 
overlaps the symptoms recognized in Diagnostic Code 5003.  
See Hicks, 8 Vet.App. at 420 (the schedular criteria of 
Diagnostic Code 5003 must be read in conjunction with the 
provisions of 38 C.F.R. § 4.59).

Based upon the above, the Board finds, by a preponderance of 
the evidence, that an increased rating for left hip 
disability is not warranted.  In this case, the appellant has 
primarily complained of left hip pain with loss of motion due 
to pain.  She has range of motion between 30-45 degrees of 
abduction and 100-120 degrees of flexion.  Thus, an increased 
rating is not warranted under Diagnostic Codes 5253.  There 
is no evidence, either by physical or x- ray examination, of 
malunion or nonunion of the femur, ankylosis or false joint.  
Therefore, an increased rating under Diagnostic Codes 5250 or 
5255 is not warranted.  

An increased evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See 38 C.F.R. §§ 4.40. 
4.45 (2000); DeLuca, 8 Vet. App. 202 (1995).  The VA examiner 
in October 1999 specifically opined that there was no 
evidence of deformity, excess fatigability, incoordination or 
weakened movement due to left hip trochanter bursitis.  Her 
records do not suggest otherwise.  Her clinical records also 
do not reveal that left hip motion has ever been limited 
beyond 30 degrees of abduction and 100 degrees of flexion.  
Furthermore, she is already receiving the minimum evaluation 
for bursitis due to pain on motion under Diagnostic Code 
5019.  See 38 C.F.R. § 4.59 (2000).  See also Hicks, 8 
Vet.App. at 420.  The benefit of the doubt rule is not for 
application because the evidence is not in relative 
equipoise.  38 C.F.R. § 4.3 (2000).

Finally, the Board does not find that the appellant's lumbar 
spine and left hip symptomatology presents such an unusual or 
exceptional disability picture as to require referral of the 
claim by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service.  See Bagwell v. Brown, 9 
Vet.App. 337 (1996).  In this respect, 38 C.F.R. § 
3.321(b)(1) provides that an extraschedular evaluation may be 
assigned for an exceptional or unusual disability picture, 
with such related factors as marked inference with employment 
or frequent periods of hospitalization, which results in an 
impractical application of the regular schedular standards.  
In this case, the appellant has not been frequently 
hospitalized for either disability.  She has reported the use 
of several weeks of sick leave per year due to her back 
disability, but her 20 percent rating contemplates moderate 
flare- ups which impairs her earning capacity.  The Board is 
of the opinion that her reported level of sick leave use is 
proportionate to the loss of working time reflected by her 20 
percent disability rating.  38 C.F.R. § 4.1 (2000).  Thus, 
the Board does not find any marked interference with her 
employment not contemplated by the regular schedular 
criteria.  As such, the Board finds no basis for further 
action on this question.  VA O.G.C. Prec. 6-96 (1996).


ORDER

A 20 percent evaluation for low back condition is granted 
prior to November 3, 1994.  An evaluation in excess of 20 
percent for low back condition is denied.

An evaluation in excess of 10 percent for left hip trochanter 
bursitis is denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

